DETAILED ACTION
	Claims 5-7 are pending.
	All previously asserted prior art rejections are withdrawn in favor of allowance.
	Allowable Subject Matter
Claims 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 5 recites a positive active material for a secondary battery comprising a void ratio of 30% or more and a void ratio of secondary particles that is 30% to 70% of the void ratio of the positive electrode layer.  Claim 5 further recites that the positive layer includes voids formed between primary particles in the secondary particles, the one or more voids including long voids communicating beyond a length corresponding to 1/6th of a particle diameter from a surface of each of the secondary particles.
Prior art Naiga (US 2013/0209888) teaches a positive active material for a secondary battery comprising a void ratio of 30% or more and a void ratio of secondary particles that is 30% to 70% of the void ratio of the positive electrode layer.  Naiga does not teach that the positive layer includes voids formed between primary particles in the secondary particles, the one or more voids including long voids communicating beyond a length corresponding to 1/6th of a particle diameter from a surface of each of the secondary particles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873.  The examiner can normally be reached on Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB B MARKS/Primary Examiner, Art Unit 1729